OPINION — AG — **** UNDOMESTICATED FOREIGN CORPORATION — PAYMENT OF UNEMPLOYMENT TAX **** A CORPORATION WHICH IS UNDOMESTICATED IN THE STATE OF OKLAHOMA, BUT WHICH PAYS THE UNEMPLOYMENT TAX REQUIRED IN 40 O.S. 1971 211 [40-211], ET SEQ., WOULD GENERALLY NEED TO BE DOMESTICATED. HOWEVER, SUCH A RULING WOULD BE CONDITIONED UPON A CONSIDERATION OF OTHER FACTS AND CIRCUMSTANCES IN EACH INDIVIDUAL SITUATION WHICH WOULD LEAD TO A DETERMINATION OF WHETHER A CORPORATION WAS ENGAGING  IN OR TRANSACTING BUSINESS IN THE STATE OF OKLAHOMA. CITE: 40 O.S. 1971 229 [40-229](D), 18 O.S. 1971 1.199 [18-1.199] (STEVEN E. MOORE)